                                                                                 Case 3:20-cv-08229-WHA Document 8 Filed 02/09/21 Page 1 of 1



                                                                          1
                                                                          2
                                                                          3
                                                                          4                                IN THE UNITED STATES DISTRICT COURT
                                                                          5
                                                                                                    FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          6
                                                                          7
                                                                              JERELL JONES,                                            No. C 20-8229 WHA (PR)
                                                                          8
                                                                                              Plaintiff,                               ORDER OF DISMISSAL
                                                                          9
                                                                                v.
                                                                         10
                                                                              WARDEN,
                                                                         11
United States District Court




                                                                                              Defendant.
                                                                                                                      /
                               For the Northern District of California




                                                                         12
                                                                         13
                                                                                      The clerk opened this civil rights case based upon a letter by plaintiff, a California
                                                                         14
                                                                              prisoner proceeding pro se, complaining about the conditions of his confinement. The clerk
                                                                         15
                                                                              informed plaintiff that in order to proceed, he would need to file a form civil rights complaint
                                                                         16
                                                                              and either pay the filing fee or file a motion for leave to proceed in forma pauperis. In response,
                                                                         17
                                                                              plaintiff has written a letter explaining that he did not intend to file a civil rights action and that
                                                                         18
                                                                              he is not ready to proceed with his claims in federal court because he has not yet exhausted his
                                                                         19
                                                                              administrative remedies. Good cause appearing, the case is DISMISSED without prejudice as
                                                                         20
                                                                              having been opened in error. No fee is due.
                                                                         21
                                                                                      The clerk shall enter judgment and close the file.
                                                                         22
                                                                                      IT IS SO ORDERED.
                                                                         23
                                                                         24   Dated: February      9       , 2021.
                                                                                                                              WILLIAM ALSUP
                                                                         25                                                   UNITED STATES DISTRICT JUDGE
                                                                         26
                                                                         27
                                                                         28
